Citation Nr: 9919284	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-43 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension for 
purposes of accrued benefits.  

2.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS) for purposes of accrued benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from December 1949 to December 
1953 and from October 1957 to October 1973.  He died on April 
[redacted] 1993, and the death certificate indicates that the 
immediate cause of death was cardiopulmonary arrest due to 
psedomonas pneumonia as a result of ALS.  The appellant was 
his surviving spouse; she provided notice of her remarriage 
during the pendency of this appeal.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO) that denied the appellant's 
claims as stated on the title page of this decision.  

In her August 1998 substantive appeal, the appellant asked to 
testify at a hearing before a traveling Member of the Board 
at the RO.  In September 1998, she indicated she no longer 
desired such hearing.  


REMAND

The appellant contends that the veteran's fatal ALS is 
related to his active air service.  In particular, she 
maintains that the veteran served on Guam and that his ALS 
originated there; thus, she contends it is related to 
service.  She submitted into the record a copy of an article, 
apparently from a magazine or newsletter, indicating that 
personnel at the VA Medical Center (VAMC) in Reno were 
conducting research for a proposed study to be titled "The 
Occurrence of Parkinsonism-dementia complex of veterans 
stationed on Guam during World War II."  The proposed study 
would apparently focus on the relationship, if any, between 
ALS and U.S. servicemen exposed to the Guam environment 
before or during the period 1949 through 1954.  

The appellant also submitted into the record a copy of an 
undated letter, addressed to "United States Veteran," from 
medical researchers at the Reno VAMC.  The researchers stated 
that ALS and Parkinsonism-dementia complex (PDC) on Guam 
seemed to be associated with an exogenous agent, cycad, the 
seeds of which grew only on Guam and were made into pancakes 
traditionally eaten by natives on the island of Guam.  The 
researchers wondered whether exposure to the environment of 
Guam during World War II might be a causative agent in the 
development of ALS and asked that an enclosed questionnaire 
be completed.  The appellant, in June 1993, submitted a 
completed questionnaire, indicating that the veteran was 
stationed on Guam for 3 years, although she did not provide 
specific dates of such service.  

The appellant's representative argues that, as the veteran's 
official military personnel file is not of record, a remand 
is necessary to obtain that file.  The Board agrees, since 
the evidence of record is silent as to the veteran's 
assignments during his 20-year military career and the 
appellant's contentions make relevant his service on Guam.  
Moreover, the research discussed above was to be accomplished 
by certain VA medical personnel.  VA must ensure that all 
items relevant to the appeal are included in the record, 
especially where VA has constructive notice of those items 
because they are in the possession of VA.  Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The claim will be remanded so that the RO may obtain 
the veteran's official military personnel file and the 
results, if any, of the research conducted by the Reno VAMC.  

While the claim is remanded, the RO should also afford the 
appellant a further opportunity to present evidence and/or 
argument in support of her claims.  In addition, the RO 
should ask that a VA physician review the claims file and 
render an opinion as to the etiology of the veteran's 
terminal ALS.  Since the appellant also argues that the 
veteran's chest pain and cramping, noted in the service 
medical records, were early signs of ALS, the VA physician 
should also opine as to the relationship, if any, between the 
development of ALS and this symptomatology.  

The case is REMANDED for the following development:

1.  The RO should secure through official 
channels copies of the veteran's complete 
service personnel file, including his AF 
Form 7 and all assignment or travel 
orders relative to his alleged service on 
the island of Guam.  All documents 
obtained should be associated with the 
claims file.  

2.  The RO should contact the Reno VAMC 
and obtain for association with the 
claims file a status report or copies of 
any results of a proposed medical 
research project involving the 
development of PDC and/or ALS in veterans 
who served on Guam.  

3.  The RO should provide the appellant 
with another opportunity to supply any 
additional evidence and/or argument with 
respect to her claims.  All documents 
submitted by the appellant should be 
added to the claims file.  

4.  After the development requested above 
has been accomplished to the extent 
possible, the RO should provide the 
claims file to an appropriate 
VA physician.  The claims folder and a 
copy of this REMAND must be made 
available to the VA physician for review 
and he or she should be asked to (1) 
review the claims file in order to obtain 
all pertinent medical history concerning 
the veteran's fatal ALS; (2) assess the 
origin and etiology of his ALS; (3) 
comment on the assertion that his chest 
pain and cramping sensation in service 
were early symptoms of ALS; and (4) 
comment on any documents obtained from 
the Reno VAMC concerning research into a 
relationship between ALS and the 
veteran's alleged service on Guam.  The 
VA physician's findings should be set 
forth in writing for association with the 
claims file.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the case should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


